Citation Nr: 1110849	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-20 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial increased rating for service-connected left knee chondromalacia status post chondroplasty (also referred to as a left knee disorder), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran served in the United States Navy from September 1992 to June 1999.  He also served in the U.S. Army from May 2003 to December 2003 and from July 2005 to July 2006.  During his periods of active service, he also served with the U.S. Army National Guard, although the dates and nature of such service have not been verified.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the November 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part, granted service connection for the left knee disorder, and assigned a 10 percent evaluation effective April 23, 2008 for this disability, and also denied service connection for hypertension.  The Veteran appealed that decision to the BVA, and the case was referred to the Board for appellate review.  

The Board also observes that additional evidence, in the form of private treatment records, has been received, which were not previously considered by the RO.  However, the Veteran, through his representative, waived the RO's initial consideration of the evidence in January 2010.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision.  See 38 C.F.R. § 20.1304(c)(2010).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to currently have hypertension that is causally or etiologically related to service.  

3.  The Veteran's left knee chondromalacia, status post chondroplasty, has been manifested by normal range of extension and by limitation of flexion to no worse than 110 degrees, even taking into account his complaints of pain; nor has he been shown to have any ankylosis, recurrent subluxation or lateral instability, and/or impairment of the tibia and fibula with slight right knee or ankle disability.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, his hypertension was incurred during his period of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  The criteria for an initial evaluation in excess of 10 percent for left knee chondromalacia, status post chondroplasty, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5256 to 5262 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In the decision below, the Board has granted the Veteran's claim for service connection for hypertension, and therefore the benefit sought on appeal with respect to this claim has been granted in full.  Accordingly, regardless of whether the notice and duty-to-assist requirements of the law have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

With respect to the Veteran's claim seeking an initial increased rating for his service-connected left knee disorder, when VA receives a substantially complete application for benefits, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) requires VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id.  See also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) & 38 U.S.C.A. § 5103(A), 7105(d).  

Here, prior to the initial adjudication of the Veteran's claim for service connection in November 2008, the RO sent the Veteran a letter, dated in April 2008, which satisfied the duty to notify provisions with respect to his service connection claim, and informed him how a disability rating and effective date would be assigned should service connection be granted.  In any event, because the claim for service connection has been granted, any defect in the notice or timing of the notice about how a disability rating and effective date would be determined was harmless error as to this claim.  Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. App. at 137.  

Rather, in the current appeal, the Veteran is challenging the initial evaluation assigned following the grant of service connection for the left knee disorder.  The Veteran submitted his NOD in December 2008, thereby triggering the notice obligations set forth in sections 7105(d) and 5103A of the statute.  The RO then fulfilled these notice obligations by issuing a Statement of the Case (SOC) in April 2009.  This document informed the Veteran of the regulations pertinent to his appeal, including the applicable rating criteria, advised him of the evidence that had been reviewed in connection with his appeal, and provided him with reasons for its decisions.  38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that the notice obligations set forth in sections 7105(d) and 5103A of the statute have been fulfilled.  

The Board also concludes that VA's duty to assist the Veteran in the development of his increased rating claim.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's increased rating claim.  Moreover, in addition to obtaining all relevant records, the Veteran was also afforded a VA examination for his left knee disorder in October 2008.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, as it was predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history and because the examination fully addresses the rating criteria that is relevant to rating the disability in this case.  The Board acknowledges the January 2011 Informal Hearing Presentation (IHP) wherein the Veteran, through his representative, contends that extension exercises and extension range of motion measurements were neither conducted nor addressed during his VA examination.  However, the Board finds that the October 2008 VA examiner did conduct range of motion tests for both flexion and extension of the left knee, and, while the word 'extension' is not specifically noted in the examination report, the range of motion measurements provided encompass the Veteran's limitation of motion during flexion and extension.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

It is unclear whether the Veteran's claims file was available for review during this examination.  However, the Board observes that review of the claims file is only required where necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions; necessity for pre-examination records review is to be determined according to the facts of each individual case.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 (1996).  Here, resort to the Veteran's claims file was not necessary because the Veteran provided an accurate account of his medical history, thus ensuring a fully informed examination.  Moreover, the claims file was not necessary for the examiner to provide findings as to the current symptoms of the Veteran's service-connected left knee disorder, which is the question at issue in this case.  The examiner was not asked to resolve conflicting medical opinions or diagnoses.  So, review of the file was not needed.  Thus, the Board finds that a remand for further examination with respect to the Veteran's claim for an increased rating would only delay the Veteran's appeal and would likely not result in a different outcome.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

With no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's increased rating claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

      A.  Service Connection - Hypertension

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

In the present appeal, the Veteran contends that his current hypertension was incurred in service.  See December 2008 NOD.  At the December 1991 enlistment examination, the Veteran was shown to have a blood pressure reading of 156/78.  He denied any history of high or low blood pressure in his medical history report and was found qualified for enlistment.  However, the Veteran did mark to have a history of hypertension in his July 1998 Dental Health Questionnaire, as well as his May 1999 medical history report.  Specifically, in the May 1999 report of medical history, the Veteran explained that he had recurring high blood pressure depending on his weight and exercise habits.  In the physician's summary section, the physician also took note of the Veteran's history of borderline hypertension.

A March 2002 periodic medical examination report reflects a blood pressure reading of 140/88 and in the Summary of Defects and Diagnoses section, the Veteran was shown to have a diagnosis of borderline hypertension.  In the February 2005 report of medical history pursuant to his retention with the U.S. Army National Guard, the Veteran marked to have a history of borderline hypertension and noted to have had borderline blood pressure since age fourteen.  In a July 2005 Health Risk Appraisal Individual Profile report, the Veteran marked to have a history of hypertension and his blood pressure reading during this evaluation was shown to be 148/79.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

Here, while the Veteran maintains to have had borderline blood pressure since his early teenage years, his enlistment examination was absent for a diagnosis of hypertension.  As previously discussed above, the Veteran's blood pressure reading at the time of his enlistment was shown to be 156/78.  The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2010).  Thus while the Veteran's blood pressure findings were somewhat elevated upon enlistment, his diastolic blood pressure was less than 90 mm, and his symptoms did not correspond to a diagnosis of hypertension.  Thus, there is no clear and unmistakable evidence that the Veteran's hypertension pre-existed service.  Therefore, the presumption of soundness cannot be rebutted, and the Board must find that the Veteran's hypertension did not pre-exist his period of service.  The Veteran is presumed to have been sound upon enlistment.  

After the Veteran's separation from service in November 2006, he periodically provided service with the Missouri and Kansas National Guard.  Further service treatment records reflect a notation of high blood pressure in the Veteran's October 2007 Health Questionnaire for Dental Treatment.  In addition, in the October 2007 Pre-Deployment Health Assessment form, the health care provider deemed the Veteran not deployable and noted that he needed to be referred for medical treatment - specifically for blood pressure regulation.  

The Veteran's post-service treatment records not only reflect continual care and treatment for his elevated blood pressure, but also contain comments and notations about his high blood pressure, even during treatment consultations pertaining to other health-related reasons.  A private treatment report dated in February 2007 shows that the Veteran presented to his physician, Dr. B.K., with complaints of knee pain.  While reviewing the Veteran's medical history and conducting a physical evaluation of the left knee, the physician noted that a review of the Veteran's systems reflected a positive diagnosis of hypertension.  A November 2007 private report reflects the Veteran reported to experience sleeping problems.  The physician took note of the Veteran's positive medical history of labile hypertension and indicated that the Veteran had hypertension.  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent disability rating for hypertension is warranted when the diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The post service treatment records dated within one year of the Veteran's separation from active service do not contain the Veteran's blood pressure readings.  As such, the Veteran's hypertension was not shown to have manifested to a degree of 10 percent or more within one year from his separation from service.  

The Veteran was afforded a VA medical examination in October 2008, during which the examiner noted that the Veteran was first diagnosed with hypertension in 1995.  Upon physical examination, the Veteran's blood pressure readings were shown to be 140/90, 140/90 and 140/80.  The examiner noted that the Veteran's heart showed a "normal sinus rhythm without murmur and without megaly."  Based on the examiner's discussion with the Veteran and physical examination, the examiner diagnosed the Veteran with borderline hypertension and opined that such diagnosis is "at is at least as likely as not service connected" and that the Veteran was not currently being treated for this condition.  

The Veteran underwent an echocardiogram (EKG) on April 9, 2009, the findings of which were "consistent with hypertensive heart disease."  He was subsequently referred to another physician, Dr. A.N., in April 2009, during which he reported that his blood pressure had run borderline high for several years, and, while he had been treated for this condition, he experienced difficulty tolerating the medication.  Dr. A.N. reviewed the April 9, 2009 EKG results, noting the discovery of "mild pulmonary hypertension."  Upon physical examination, the Veteran's blood pressure readings were shown to be 126/76 in the right arm and 120/80 in the left arm.  Dr. A.N. also conducted an EKG of the Veteran concluding that the Veteran had "hypertension with diffuse repolarization abnormalities."  Based on Dr. A.N.'s impression, the Veteran's EKG results were unremarkable "except for some mild ventricular hypertrophy and mild pulmonary hypertension."  He recommended that the Veteran undergo a stress EKG to see how his heart rate and blood pressure respond to exercise.  

The stress EKG was conducted on April 23, 2009, the findings of which revealed a blood pressure reading of 130/88 at rest, and blood pressure readings of 160/68, 180/60 and 204/70 during exercise.  The treatment provider wrote that the Veteran exhibited a hypertensive response with stress, and based on his or her interpretation, the EKG findings were consistent with hypertensive heart disease.  The remainder of the Veteran's post-service treatment records reflect continual treatment and care for his hypertension.  A June 2009 private treatment note shows the Veteran was assessed with hypertension and advised to start blood pressure medication.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is entitled to service connection for hypertension.  The Veteran has described a history of high blood pressure problems during and since his years in active service.  The Board does acknowledge that the Veteran is competent to report his experiences and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or she had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The objective medical evidence of record reflects the Veteran's elevated blood pressure readings during active service and while serving with the National Guard.  The Veteran has also displayed continuity of symptomatology since his separation from service.  The Veteran's post-service treatment records document his complaints of and treatment for high blood pressure and hypertension.  A February 2007 private treatment report, dated only three months after his separation from active service, reflects a positive diagnosis of hypertension.  While the October 2008 VA examination reflects a diagnosis of borderline hypertension, the examiner relates the Veteran's borderline hypertension to service.  Indeed, the Veteran underwent several EKGs six months after the October 2008 examination, the findings of which revealed a hypertensive response.  The medical interpretations derived from these EKG findings reflect a diagnosis of hypertension.  

Based on the evidence of record, the Board finds that the private treatment reports and EKG results reflecting treatment for and a diagnosis of hypertension, in conjunction with the October 2008 VA examination relating the Veteran's hypertensive condition to service, supports the Veteran's assertion that his hypertension was incurred in service.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Given that the only medical opinion in this case is favorable to the claim, the Board concludes that a remand is not necessary here to obtain another medical opinion to decide the claim as the medical opinions of record are sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Thus, in light of the service treatment records reflecting notations of high/low blood pressure and elevated blood pressure findings, the positive October 2008 VA opinion, the Veteran's well-documented continuity of symptomatology since service, and the numerous medical records reflecting his current diagnosis of hypertension, the Board finds that there is at least an approximate balance of positive and negative evidence in this case regarding the issue of whether the Veteran's current disability is related to his service.  

Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant service connection for hypertension.  38 U.S.C.A. § 5107(b).  

      B.  Increased Rating - Left Knee Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.  See also Hart v Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  

In VAOPGCPREC 9-98, General Counsel also held that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Here, the Veteran is currently assigned a 10 percent disability evaluation for his service-connected left knee chondromalacia, status post chondroplasty pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5014.  When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows.  The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved.  The last two digits will be "99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (2010).  

Diagnostic Code 5014, osteomalacia, is rated on limitation of motion of affected parts, as arthritis, degenerative, pursuant to Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5014.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for extension of the knee limited to five degrees.  A 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  

Under Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating.  A 20 percent disability evaluation is warranted for moderate disability, and a 30 percent evaluation is warranted for marked disability.  

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  (2010).  

The Veteran contends that the symptoms arising from his left knee condition are more severe than the disability rating reflects.  See November 2008 Notice of Disagreement and June 2009 substantive appeal.  

A January 2007 private treatment report reflects the Veteran presented as a new patient with complaints of left knee pain.  He explained that he injured his knee in service and currently experiences pain and swelling in his knee with no alleviation through cortisone injections.  Physical examination of his knee revealed normal McMurray's, Lachman's and anterior and posterior drawer tests.  The Veteran did experience some pain in the lateral aspect of his patella and lateral joint line, but there was no evidence of a Baker's cyst.  He was referred to an orthopedic physician for follow-up treatment, and subsequently seen by Dr. B.K. in February 2007, during which he explained how he injured his knee in service.  The Veteran reported to experience pain "over [his] lateral femoral" since this time, and stated that the left knee becomes bruised and swollen whenever he exercises it or engages in a lot of activity.  The Veteran was shown to have good range of motion in his knee and good stability to varus and valgus stress during physical examination.  His knee was also stable during the pivot shift and Lachman's test.  The physician noted that the Veteran had "some crepitance about the knee" but the articular cartilage, meniscus and ligament looked good.  A review of a magnetic resonance imaging (MRI) report of the knee was described as unremarkable.  

A May 2007 treatment note reflects the Veteran underwent chondroplasty of the left medial femoral condyle.  

The Veteran later underwent an MRI of his left knee in January 2008, the results of which reflected "minimal joint effusion," and intact menisci, cruciate ligaments, and medial and lateral collateral ligaments, as well as intact quadriceps and patellar tendons.  In April 2008, he was evaluated by another private physician, Dr. J.R., during which he provided his medical history and explained that he hurt his knee while serving in the military in Iraq.  According to the Veteran, he attempted to fire his weapon while standing in a moving vehicle and ended up falling and hitting his knee against the windshield of the vehicle.  He experienced pain and discomfort in his left knee after this incident, and while he sought treatment at various military clinics and hospital facilities, there were no procedures or diagnostic tests conducted to determine if anything was wrong with his knee.  Based on the Veteran's assertions, after his separation from the military, he sought treatment from his private physician and subsequently underwent arthroscopic knee surgery during which a "quarter size disruption in the articular cartilage on the medical tibial plateau was found and. . .apparently removed."  The Veteran continues to experience pain in his left knee, and while he is able to conduct certain movements and activities, his knee tends to swell and "he is unable to function on the knee", or participate in certain physical activities, such as playing rugby or performing martial arts.  

Upon physical examination, the Veteran was described as having "full range of motion and flexion and extension in the knee," with a negative anterior and posterior drawer test.  The medial and lateral collateral ligaments were shown to be normal and the McMurray test produced negative results.  Based on the physician's impression, the Veteran had "an articular cartilage injury of the knee."  After several private treatment sessions wherein the Veteran received Synvisc injections in his left knee to help alleviate the pain, an arthroscopic procedure with osteochondritis dissecans (OCD) drilling of the medial femoral condyle was performed on the Veteran's left knee in July 2008.  His postoperative diagnosis was severe chondromalacia of the medial femoral condyle.  A follow-up private treatment note dated in July 2008 indicates that the Veteran's sutures were removed, and he was provided a knee brace with settings of 0 degrees extension and 45 degrees flexion.  He was informed he could begin weight-bearing activities as tolerated.  Private medical records issued by Dr. J.R,. dated from July 2008 to October 2008, reflect continual follow up treatment, care and rehabilitation for the left knee following the July 2008 arthroscopic surgery.  These records indicate that the Veteran continued to wear his knee brace but showed gradual improvement in his range of motion.  

The Veteran was afforded a VA examination for his service-connected left knee disorder in October 2008, during which he complained of pain in his left knee, which on a scale of one to ten (one being the least pain and ten being the worst), he rated as a zero but raised to an eight during flare-ups.  The Veteran reported that his flare-ups were precipitated by prolonged sitting and walking, occurred three times a week, and could last up to four hours.  He also claimed to have weakness, stiffness, swelling, giving way, fatigability and lack of endurance in the left knee but denied any instances of heat, redness, locking or dislocation.  The Veteran worked for the informational technology division at AT&T and claimed that flare-ups of his knee pain (caused by prolonged sitting) do affect his ability to perform his occupational duties.  The Veteran also claimed that his left knee condition affects his ability to climb a ladder and mow the lawn.  

Upon physical examination, there was objective evidence of soft tissue swelling in the left knee, but no sign of tenderness in the joint line or during motion of the left patella.  The Veteran's range of motion during flexion exercises was shown to be 0 to 100 degrees, with pain at 110 degrees.  There was no noted reduction of motion  or increase in pain level upon repetitive movement.  Furthermore there was no ankylosis or inflammatory arthritis noted in the left knee.  The Veteran also underwent an X-ray of his left knee, the results of which were normal.  Based on the examiner's impression, the Veteran had a diagnosis of left knee strain.  

In an October 2008 private medical report, Dr. J.R. wrote that the Veteran had reached "maximum medical improvement."  He explained that the Veteran had full range of motion, and did not display any tenderness in his knee except while performing certain tasks such as mowing the lawn or conducting routine household chores.  Other than noting that the Veteran was carrying more weight than he should with his knee, Dr. J.R. described the knee as "unremarkable" and instructed the Veteran not to lift objects heavier than fifty pounds, and to avoid squatting, running or participating in any type of athletic activity involving these type of situations.  According to Dr. J.R., the Veteran was unfit for deployment and military service due to the problems he was experiencing with his knee.  

A March 2009 private treatment note reflects the Veteran was seen with complaints of knee pain.  Physical examination of the left knee revealed tenderness in the lateral joint line but there was no significant effusion, erythema or calor identified.  The ligaments were described as intact and the McMurray's test produced negative results.  Based on his examination of the knee, the treatment provider diagnosed the Veteran with left knee pain with known severe degenerative joint disease.  

The Veteran was evaluated again in August 2009 after experiencing pain and swelling in his left knee.  The treatment provider did not observe any significant swelling, bruising or erythema upon physical examination of the knee.  The Veteran was shown to have good range of motion, with negative Lachman's, McMurray's and anterior and posterior drawer tests, and only mild discomfort with palpation to the lateral joint line when the knee was flexed.  The patellar apprehension and patellar grind test were also negative.  The Veteran was diagnosed with left knee pain with swelling.  

In an August 2009 letter, Dr. J.R. reaffirmed his previous assessment that the Veteran had reached maximum medical improvement but experiences some discomfort when mowing the lawn and conducting certain household chores.  He added that the Veteran experiences difficulty with his mobility skills, particularly with uneven terrain, and needs to wear a knee brace to perform these types of activities.  Dr. J.R. instructed the Veteran again to refrain from lifting anything over fifty pounds and participating in any squatting, running or athletic activities.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial increased rating in excess of 10 percent for his service-connected left knee chondromalacia status post chondroplasty.  In this regard, the Board notes the Veteran has not been shown to have limitation of flexion to 30 degrees to warrant a disability rating in excess of 10 percent.  (Indeed, the October 2008 VA examination demonstrated limitation of flexion of the Veteran's right knee to 110 degrees.)  As previously discussed, the October 2008 private treatment report issued by Dr. J.R. reflects that the Veteran had full range of motion in his left knee.  Furthermore, the August 2009 private treatment note indicates that the Veteran had "good range of motion" in the left knee.  

Additionally, the Veteran is not entitled to a separate compensable disability rating under Diagnostic Code 5261, which governs limitation of extension in the leg.  Specifically, the Veteran has not been shown to have limitation of extension of his left knee to 10 degrees.  Report of the October 2008 VA examination showed the Veteran's range of motion in his left knee to be 0 to 110 degrees, with no limitation or reduction of range of motion upon repetition.  As such, he has not been shown to meet the criteria for a separate compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In addition, the Board has considered whether the Veteran is entitled to a separate compensable evaluation under Diagnostic Code 5257.  During the October 2008 VA examination, the Veteran reported to experience weakness, giving way and lack of endurance in his left knee.  However, he did not report any episodes of locking, dislocation or subluxation during this examination.  Despite the Veteran's subjective complaints of instability, the objective medical evidence of record does not reflect there to be signs of instability in his left knee.  In particular, during the February 2007 private evaluation, the physician noted that the Veteran displayed good stability to varus and valgus stress during the physical examination, and the January 2008 MRI report revealed intact menisci, cruciate ligaments, and medial and lateral collateral ligaments.  Also, upon examining the Veteran's left knee during the private April 2008 evaluation, Dr. J.R. described the medial and lateral collateral ligaments as normal and indicated that the McMurray's test produced negative results.  The Veteran's ligaments were further described as intact during his March 2009 private treatment report.  While more recent treatment records reflect the Veteran's complaints of pain and swelling in his knee, these records are clear for any complaints or findings of instability in the left knee.  As such, the Board finds that the medical evidence of record does not indicate impairment of the left knee with slight recurrent subluxation or lateral instability, and a separate compensable rating for instability of the right knee cannot be granted.  

The Board has also considered whether the Veteran would be entitled to a higher initial evaluation for his left knee disorder under Diagnostic Codes 5010 and 5003.  The Veteran's range of motion in his left knee has been shown to be no worse than extension to 0 degrees and flexion to 110 degrees.  See October 2008 VA examination report.  Therefore, the Veteran's limitation of flexion and extension are both noncompensable under Diagnostic Codes 5260 and 5261.  As previously discussed, the January 2008 MRI report revealed minimal joint effusion, but intact menisci, cruciate ligaments, medial and lateral collateral ligaments and intact quadriceps and patellar tendons.  In addition, the October 2008 radiographic report of the left knee was shown to be normal.  Furthermore, the physician did not note any evidence of inflammatory arthritis during the October 2008 examination.  Although the Veteran was diagnosed with severe degenerative joint disease in his left knee in March 2009, there are no X-ray findings of degenerative arthritis.  Furthermore, the Veteran has never been noted to display any symptom other than crepitus, effusion, painful motion, and swelling as a result of his disability, symptoms which are contemplated by the 10 percent evaluation already assigned.  Therefore, assigning a separate rating under Diagnostic Codes 5010 and 5003 for the pain caused by arthritis would violate the rule against pyramiding.  38 C.F.R. § 4.414 (2010).  

The Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an initial increased evaluation for the Veteran's service-connected left knee disorder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the10 percent disability rating already assigned.  In this regard, the Board observes that the Veteran has complained of pain, stiffness, swelling, weakness and fatigability in his left knee.  However, the October 2008 examiner noted that there was no objective evidence of limited range of motion following repetitive motion.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board finds that the effect of this symptomatology is contemplated in the currently assigned 10 percent disability evaluation.  

Additionally, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes for the knee.  In this regard, Diagnostic Code 5256 is not for application as ankylosis was not shown.  Diagnostic Codes 5258-5259 are not for application as dislocated or removed cartilage was not indicated.  Diagnostic Code 5262 is not for application as impairment of the tibia and fibula was not shown and Diagnostic Code 5263 is not for application as recurvatum was not shown.  

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating for his service-connected left knee disorder at any point during the instant appeal, no staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds that the current 10 percent evaluation is appropriate for the entirety of the rating period.  

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee with the established criteria found in the rating schedule for disabilities of the knee shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers range of motion, instability, and pain on motion.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his left knee.  Indeed, other than having undergone arthroscopic surgery in 2007 and July 2008, it does not appear that the Veteran has required additional surgery or hospitalization for his right knee.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The record reflects that the Veteran currently works for the informational technology division at AT&T, and, while he reported to experience pain in his knee at work after prolonged sitting, there is no objective evidence that he is unable to maintain his job or obtain another type of employment due to his left knee condition.  Therefore, the evidence does not show that the Veteran's left knee disorder has markedly interfered with his employment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  


ORDER

Entitlement to service connection for hypertension is granted. 

An initial evaluation in excess of 10 percent for left knee chondromalacia, status post chondroplasty is denied. 


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


